Citation Nr: 1523010	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 502 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making a fully informed decision. 

There are no treatment records in the claims file, which makes it very difficult to assess whether the history of the Veteran's low back disability supports a relationship to service given the gap of almost forty-five years between his separation in January 1967 and his August 2011 claim.  Such records evidently exist.  He has submitted letters from Dr. W. Kohen dated in October 2011 indicating treatment for his back condition in 1985 and at the time of the letter.  A recent magnetic resonance imaging study (MRI) is also referenced by Dr. Kohen, but is not in the claims file.  Indeed, no MRI or other diagnostic imaging study is of record.  Moreover, one of these letters is addressed to the Veteran's treating physician, A. Badawi.  The Veteran should be provided another opportunity to submit, or authorize VA to request on his behalf, records of treatment since active service, including by Dr. Kohen and Dr. Badawi.

The Veteran should also be provided an opportunity to obtain further explanation from Dr. L. Rapp regarding the July 2013 positive nexus opinion.  The opinion simply states that because the Veteran was not diagnosed with instability or spondylisthesis prior to his in-service back injury, and did not have any back problems prior to that time, and given the "significant mechanism of injury as described" by the Veteran, the in-service injury was likely a significant contributor to his chronic back condition.  This explanation is not sufficient, as it does not explain why the injury was so significant that it would cause his current pathology of the spine and over forty years of back problems, and does not account for the fact that the Veteran was "able to have a fairly strenuous work career" after service, according to Dr. Kohen's October 2011 letter.  In this regard, the service treatment records simply note occasional reports of back pain, diagnosed as muscle strain, including following an unspecified injury, without further treatment apart from wintergreen oil.  Doctor Rapp also stated in support of the opinion that the Veteran's "back pain began with [the in-service fall injury]" and that "these symptoms are indeed consistent with a level of segmental instability."  Since back pain presumably may be due to any number of factors, including muscle strain or the injury itself, it is not clear how Dr. Rapp could know that the back pain in service was specifically caused by segmental instability at the time.  Thus, the Veteran should be provided an opportunity to obtain a supplemental opinion from Dr. Rapp with further explanation based on these highlighted issues.  

A new VA examination and opinion are also warranted in accordance with VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The February 2013 VA examiner opined that the Veteran's low back disability was less likely than not related to service and provided as a rationale that the service treatment records showed minor back complaints, and that there was no evidence of a "chronicity of back problems for over forty years since discharge."  Notably, no diagnosis was rendered in the VA examination report and no X-ray studies or other diagnostic imaging was performed.  Moreover, the examiner simply provided data and conclusions without explaining why "minor back complaints" weighed against an in-service injury causing subsequent pathology.  The examiner also did not explain why the complaints were considered "minor."  Accordingly, the opinion is not sufficient for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding, in relevant part, that an examination is adequate when it describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one).  On remand, all pathology of the lumbar spine must be identified based on diagnostic imaging, and the examiner must discuss the likelihood that the Veteran's reported in-service injury and symptoms caused his current pathology of the spine, with a more specific explanation.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any treatment he has received for his low back condition since separation from service, and to submit records of such treatment or authorize VA to obtain them on his behalf.  

2. In addition, request the Veteran to submit, or authorize VA to obtain, treatment records from the following:
* Dr. W. Kohen dated in 1985 and earlier, as well as any more recent treatment. 
* Dr. A. Badawi. 
* Dr. L. Rapp.

3. Invite the Veteran to obtain further explanation from Dr. Rapp regarding the July 2013 opinion.  Specifically, Dr. Rapp should explain the basis for finding that the in-service injury was sufficient to cause the Veteran's current pathology and over forty years of back problems, especially in light of the fact that the Veteran worked in a "strenuous work career" after service.  Doctor Rapp should also explain the basis for finding that the Veteran's report of back pain in service was consistent with his current pathology, including "segmental instability," as opposed to the muscle strain diagnosed at the time.  

4. Then, schedule the Veteran for a VA spine examination.  The claims file must be made available to the examiner for review.  

Appropriate diagnostic imaging must be performed, as determined by the examiner, and all clinical findings recorded in detail (the February 2013 VA examination did not include diagnostic imaging, and no diagnoses were provided).  

After reviewing the file and examining the Veteran, the examiner must provide an opinion as to the likelihood that any currently diagnosed pathology of the lumbar spine is related to the Veteran's in-service symptoms and reported injury.  

The opinion must be supported by a complete explanation.  In this regard, the February 2013 VA opinion is not sufficient, as it did not explain why the back complaints during service were considered "minor," or why this made a relationship to service unlikely. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




